Citation Nr: 1703814	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a broken pelvis.

2.  Entitlement to increases in the (20 percent prior to December 20, 2013, 40 percent from that date to August 27, 2015, and 20 percent from August 27, 2015) staged ratings assigned for back strain.

3.  Entitlement to rating in excess of 10 percent for left hip arthritis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to June 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a broken pelvis and granted service connection for back strain, rated 20 percent, and for left hip arthritis, rated 10 percent.  In December 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In October 2014, the Board remanded these matters.  A January 2016 rating decision assigned a 40 percent rating for the back strain from December 20, 2013, and a 20 percent rating from August 27, 2015.  

[The October 2014 Board decision also reopened and remanded a claim of service connection for a psychiatric disability, denied a claim alleging clear and unmistakable error in a September 1970 rating decision; and denied earlier effective dates for the awards of service connection for back strain and left hip osteoarthritis.  A January 2016 rating decision granted service connection for depressive disorder.  Accordingly, such matters are no longer before the Board.]

The matters of the rating for back strain and left hip arthritis and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDING OF FACT

A pelvic fracture in service is not shown; a pelvic disability (to include arthritis) was not manifested in service or for decades thereafter; and a pelvic disability is not shown to be etiologically related to the Veteran's service.


CONCLUSION OF LAW

Service connection for residuals of a pelvic injury/fracture is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and VA and private pertinent identified postservice medical records have been secured, and he was afforded a VA examination to assess the etiology of a pelvic disorder.  At the December 2013 hearing before the undersigned, he testified that he received treatment for his pelvis during service.  However, he did not respond to a May 2015 AOJ letter (pursuant to the Board's remand) seeking identifying information regarding the alleged treatment (to enable a search for records of the treatment), and it is assumed that no further records of pertinent treatment in service exist.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires  a RO official or Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the December 2013 videoconference hearing, the undersigned identified the issue and advised the Veteran of what is necessary to substantiate this claim (evidence of a nexus to service).  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in October 1963, he bruised his left hip on "KP."  In November 1963, he stated that he had hurt his back the previous month and it had become progressively worse.  There were no findings concerning the pelvis.  On April 1964 service separation examination, the musculoskeletal system was normal.  There was no indication of any problems involving the pelvis.

On February 2014 examination of the Veteran by J.W. Ellis, M.D., no complaints or findings pertaining to a pelvic injury/disability were noted.  

On August 2015 VA examination the examiner noted that she reviewed the Veteran's records.  She observed in February 2014 Dr. Ellis had indicated he found no evidence of a pelvic condition.  She opined that it was less likely than not that a pelvic disability was incurred in or caused by service.  She noted there were mild degenerative changes of the pelvis, as would be expected with normal aging.  There was no evidence of current or previous fractures.  She explained that a previous pelvic fracture that would cause such mechanical stress on the hip and back so as to cause strain/degenerative disease of said joints, would be reflected in asymmetric changes and deformities of the pelvis, but that there were none.  She stated that the record showed no evidence of a pelvic fracture.  

At the December 2013 videoconference hearing before the undersigned, the Veteran testified that he was told that he had a broken pelvis that but it would heal and that nothing was done.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is nothing in the Veteran's STRs indicating or suggesting he sustained a pelvic fracture in service; the STRs are silent for complaints or findings pertaining to the pelvis.  On April 1964 service separation examination clinical evaluation did not reveal a pelvic abnormality.  In history provided at separation, he denied having sustained any significant injuries other than those noted (which did not include the pelvis).  There is nothing in the record indicating or suggesting that pelvic arthritis was manifested in the first postservice year.  Accordingly, service connection for residuals of a "broken pelvis"/pelvic fracture on the basis that such injury in service is shown along with current residual pathology, or on a presumptive basis (for pelvic arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 is not warranted).

As there is evidence of current pelvic pathology, what remains for consideration is whether such pathology (mild degenerative changes) may otherwise be etiologically related to the Veteran's service.  A pelvic disability was not manifested for decades following the Veteran's discharge from active duty; as recently as on February 2014 examination by the Veteran's private physician a pelvic abnormality/disability was not noted.  Such a lengthy interval between service and the initial postservice clinical documentation of a pelvic disability is, of itself a factor weighing against a nexus between a current pelvic disability and service.  Furthermore, a pelvic fracture in service is not shown.  Unless of such nature and severity as to be capable of lay observation (and such is neither shown nor alleged in the instant case-the Veteran has not alleged he observed he had a pelvic fracture in service; he alleges he was told he had such fracture, and that it would heal), a pelvic fracture is a disability, the diagnosis of which requires medical expertise, and is generally confirmed by diagnostic studies.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no medical evidence or diagnostic study report in the STRs or in postservice medical records that shows the Veteran had, contemporaneously or in the remote past, pelvic pathology consistent with a fracture in service.   

The only medical opinion in the record regarding the nature and etiology of a current pelvic disability, the report of the August 2015 VA examination is against the Veteran's claim.  The examiner found that the Veteran had mild degenerative changes of the pelvis (consistent with the aging process), and opined that such pathology was less likely than not related to the Veteran's service.  The examiner provided detailed rationale for the opinion, citing to factual data and clinical findings (including that there was no evidence of a pelvic fracture in service; no evidence of pelvic pathology as recently as on 2014 examination by a private provider; and that current imaging did not show the asymmetric changes that would be found if there had been a remote fracture).  The opinion is probative evidence in the matter; in the absence of competent evidence to the contrary, it is persuasive.  

The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for residuals of a "broken pelvis"/a pelvic disability is denied.


REMAND

Regarding the ratings for back strain, VA examinations in December 2010 and August 2015 did not find any neurological manifestations.  However, the February 2014 report by Dr. Ellis notes decreased sensation in the left thigh and loss of sensation along the left big toe.  Dr. Ellis found that the Veteran has intervertebral disc syndrome (IVDS); the VA examinations did not.  (Notably, the AOJ assigned a 40 percent rating based on the findings by Dr. Ellis, and reduced the rating to 20 percent based on the August 2015 VA examination findings.)  The findings by Dr. Ellis suggest that when examined by Dr. Ellis the Veteran may have had neurological manifestations of his spine disability (which may have warranted a separate compensable rating).  However, the Board is unable to reconcile the discrepancies between the findings by Dr. Ellis and those on VA examinations without further medical guidance.  Accordingly another VA examination for such guidance is necessary.  

Regarding left hip arthritis, the August 2015 VA examination found that the Veteran was able to perform range of motion testing, and the examiner stated that all motions were within normal limits.  In June 2016 he was examined primarily for his right hip, but some findings pertaining to the left hip were noted; it was noted he could not perform range of motion testing due to advanced osteoarthritis, and there was some loss of muscle strength in the left hip.  In light of such findings suggesting substantial worsening since the August 2015 examination, a contemporaneous examination to assess the disability is necessary.

Regarding the claim for a TDIU rating, the Board's October 2014 remand directed that the AOJ adjudicate the matter, and that it should be returned to the Board only if the Veteran filed a notice of disagreement and a substantive appeal after a statement of the case (SOC) was issued.  A May 2016 supplemental SOC (SSOC) addressed the matter of a TDIU rating, noting that the Veteran had not submitted VA Form 21-4185 (Report of Income from Property or Business).  It was also noted that the Veteran's combined rating for service connected disabilities did not meet the schedular requirements for a TDIU rating.  However, a July 2016 rating decision granted service connection for right shoulder arthritis, rated 20 percent, and for a left ankle disability, also rated 20 percent, and the combined schedular rating of 70 percent following the grants, effective January 2016, meets the schedular requirements for a TDIU rating.  Furthermore, subsequent to issuance of the SSOC (but before the case was recertified to the Board), the Veteran submitted a VA Form 4185, indicating that he had not engaged in gainful employment for at least 12 years (He acknowledged that he had worked small odd jobs, but had never earned more than a few hundred dollars in a year.)  The failure of the AOJ to consider the submission before returning the case to the Board is a due process violation that requires corrective action.   See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).  Notably, the record does not reflect that the Veteran was provided the required notice of the evidence and information needed to substantiate his claim for a TDIU rating; this omission likewise should be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a letter providing him the VCAA notice appropriate with a claim for a TDIU rating.  

The AOJ should also ask him to identify any (and all) providers of evaluation and/or treatment he has received for his low back and left hip since 2016, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to assess the current severity of his back strain and left hip disability (and to reconcile the conflicting findings regarding the nature and severity of his low back disability).  The entire record must be reviewed by the examiner in conjunction with the examination, to specifically include the February 2014 report by Dr. Ellis.  All indicated studies must be completed, to include range of motion studies of the low back and left hip (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.) and tests for instability.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.  

Regarding the low back, the examiner should also reconcile, to the extent possible, the findings by Dr. Ellis with those on the earlier and subsequent VA examinations (as well as those on current examination).  Specifically, the examiner should reconcile the finding of IVDS and neurological manifestations by Dr. Ellis with the absence of such findings by the VA examiners.   The examiner should opine (with explanation) whether Dr. Ellis's findings represent acute manifestations that resolved (to include explanation whether or not IVDS is pathology that is capable of resolving without residuals).  If the findings cannot be reconciled the examiner must explain why that is so. 

3.  The AOJ should also arrange for all additional development deemed necessary, and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If a TDIU rating is denied, the Veteran should be so notified, and advised of his appellate rights in the matter.  If he files a notice of disagreement and a substantive appeal after a SOC is issued, this matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any adverse determination by the AOJ in th3 matter.

4.  The AOJ should then review the record and readjudicate the other claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


